                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §       No. 3:18-cr-00459-M
                                                  §
KAYODE GBOLOGADE OYEDEPO,                         §
                                                  §
       Defendant.                                 §
                                                  §
                                                  §

                   MEMORANDUM OPINION AND ORDER
       DENYING DEFENDANT’S SECOND MOTION TO SUPPRESS EVIDENCE

       Before the Court is Defendant’s Second Motion to Suppress Evidence. (ECF No. 62).

The Court conducted an evidentiary hearing on November 22, 2019. (ECF No. 65). For the

reasons stated below, the Motion is DENIED.

I.     Factual and Procedural Background

       On November 4, 2017, around 2:15 a.m., Sergeant Russell of the Highland Park

Department of Public Safety (“Highland Park DPS”) observed a vehicle that she thought “did not

have a functioning headlight on the passenger side,” so she conducted a traffic stop. (ECF No.

68-1 at 7, 16–17, 44, 88). Specifically, Russell saw two lights illuminated on the front of the

vehicle, but stated that “one [was] brighter than the other.” (Id. at 15; see also id. at 13, 42–44).

Shortly thereafter, others arrived on the scene, including Officers Whaley and Carter. (Id. at 15–

16, 98). Defendant did not have a valid driver’s license, and was arrested. (Id. at 9, 18, 23–25,

73; see also ECF No. 69-1 at 238–39).

       Whenever the driver of a vehicle is arrested, Highland Park DPS policy requires the

vehicle to be inventoried, which includes completing a Vehicle Inventory Report (“VIR”) and
“[p]erform[ing] a thorough inventory of the contents of the vehicle” on the scene. (Id. at 235–

36, 238). The contents of any locked compartments are to be included in the inventory, if a key

is available to unlock them. (Id. at 237).

       During the inventory, Whaley used a key to open the glove box and found a firearm

inside. (See ECF No. 68-1 at 32, 40–41, 46, 54, 56). Officers did not confirm at the scene that

the Defendant was a convicted felon. (Id. at 33, 64). Defendant argues that both the traffic stop

and inventory are invalid, and brings this Motion to suppress the use of the firearm in this case.

(ECF Nos. 62, 68).

II.    Legal Standard

           A. “Reasonable Suspicion” for Traffic Stops

       “For a traffic stop to be justified at its inception, an officer must have an objectively

reasonable suspicion that some sort of illegal activity, such as a traffic violation,

occurred . . . [e]ven if a traffic violation has not been committed.” United States v. Spears, 636

F. App’x 893, 898 (5th Cir. 2016) (citing United States v. Lopez–Moreno, 420 F.3d 420, 430 (5th

Cir. 2005); United States v. Zavala, 541 F.3d 562, 574 (5th Cir. 2008)); see also Heien v. North

Carolina, 574 U.S. 54, 60–61 (2014). “[E]vidence is not to be suppressed . . . where it is

discovered by officers in the course of actions that are taken in good []faith and in the

reasonable, though mistaken, belief that they are authorized.” United States v. Lopez-Valdez,

178 F.3d 282, 289 (5th Cir. 1999); see also United States v. Rosales-Giron, 592 F. App’x 246,

252 (5th Cir. 2014); Heien, 574 U.S. at 54. “[A]n officer’s subjective motivations are irrelevant”

to determining reasonable suspicion. United States v. Lopez-Moreno, 420 F.3d 420, 432 (5th

Cir. 2005); see also Heien, 574 U.S. at 66.




                                                  2
            B. The Inventory Exception to the Warrant Requirement

        An inventory is a “well-defined exception to the warrant requirement,” so long as it is

conducted according to standard procedures. See Colorado v. Bertine, 479 U.S. 367, 371 (1987);

see also United States v. McKinnon, 681 F.3d 203, 209 (5th Cir. 2012). “[S]o long as police do

no more than they are objectively authorized and legally permitted to do, their motives in doing

so are irrelevant [to a motion to suppress] and hence not subject to inquiry.” United States v.

Causey, 834 F.2d 1179, 1184–85 (5th Cir. 1987) (noting that, “Again and again . . . the

[Supreme] Court has told us that where police officers are objectively doing what they are

legally authorized to do . . . the results of their investigations are not to be called into question on

the basis of any subjective intent with which they acted”); see also McKinnon, 681 F.3d at 210

(holding that although the officer “may have had an ulterior motive to search the vehicle, the

inventory search was reasonable, and thus, valid . . . .”).

III.    Analysis

        As a preliminary matter, because Defendant states that this Motion pertains only to Count

Two, Felon in Possession of a Firearm, and Count Three, Possession of a Stolen Firearm, this

Order focuses only on the admissibility of the firearm found in the glove box. (See ECF Nos. 62

at 1, 57, 68); see also Keaton v. United States, No. 1:12-cv-13, 2016 WL 7235712, at *3 (E.D.

Tex. Nov. 7, 2016) (declining to consider officers’ conduct regarding two items found during a

traffic stop, because neither item was used against Defendant).

        A. The Traffic Stop Was Valid

        Defendant argues that the traffic stop was invalid because he was not driving with a

defective headlight. (ECF Nos. 68-1 at 94, 68 at 4). Defendant cites United States v. Raney,

which held, “If the alleged traffic violation forming the basis of the stop was not a violation of



                                                   3
state law, there is no objective basis for justifying the stop.” (ECF No. 68 at 3 (citing United

States v. Raney, 633 F.3d 385, 390 (5th Cir. 2011))). The Raney court noted that this would

apply when “the reason for the stop was not actually a violation.” Id. (citation omitted). In

Raney, for instance, the appeals court held that the district court erred when it found that “driving

in the wrong lane of traffic was a per se violation,” because the statute listed exceptions to this

prohibition. Id.

       However, when the reason for the stop would violate state law, “[r]outine traffic stops can

[] be justified by the reasonable suspicion of a violation . . . .” See Woodard v. Davis, No. 3:16-

cv-2974-C-BK, 2018 WL 1757657, at *4 (N.D. Tex. Mar. 21, 2018) (citing United States v.

Brigham, 382 F.3d 500, 506 (5th Cir. 2004)); see also Heien v. North Carolina, 574 U.S. 54, 60

(2014). Officers need only “a particularized and objective basis” for suspecting the person was

breaking the law. Id.

       Here, Russell stopped Defendant for violating Texas Transportation Code § 547.302(c),

which requires “[a]t least one lighted lamp . . . on each side of the front of a motor vehicle.” (See

ECF No. 68-1 at 94, 22–23). A “lighted lamp” is defined as one “required by this chapter to be

on the vehicle.” Tex. Transp. Code § 547.302(a). The chapter requires a vehicle’s headlamp on

each side to “be mounted at a height from 24 to 54 inches.” Id. §§ 547.321 (b), (c).

       After her in-court viewing of video of the stop from her dash camera, Russell testified

that she “observed that [the] vehicle in front of me [] did not have a functioning headlight on the

passenger side.” (ECF No. 68-1 at 7). She stated that the light illuminated on the passenger side

was not the correct light because “it was the lower light.” (Id. at 28). However, once she viewed

video from her body camera in court, she responded to a question about the height of the lights

by acknowledging, “I’m looking at this, now, I—I was wrong,” and observed that the lower light



                                                  4
“[was] not working on there, on the passenger side. You can see it’s working on the driver’s

side.” (Id. at 42–43).

       Defendant’s counsel agreed with the Court’s observation of the “quite obvious difference

in the strength of the lights as they were approaching.” (Id. at 95). The Court elaborated,

“There’s something up with the lights,” because “it was quite clear that the lamp strength on

these two lights is radically different.” (See id. at 94–95, 98, 105–106). Defendant now asserts

that the difference in brightness was because he “had both his headlights on, but he additionally

had his high beam light on the driver’s side, but not on the passenger side.” (ECF No. 72 at 7)

(emphasis added).

       The absence of a high beam on one side and possible defect in the condition of one lower

light likely explains the difference in perceived brightness of the two lights. The condition of the

lights, which the Court observed in the video, gave Russell a “particularized and objective basis”

at the time of the stop for assuming that the headlight on the passenger side was out. See Heien,

574 U.S. at 60. Her later correction came only upon a second in-court viewing of the incident on

her body camera in response to a specific question about the height of the lights. That testimony

does not undercut the reasonableness of her assumption at the time of the stop. See United States

v. Lopez-Valdez, 178 F.3d 282, 289 (5th Cir. 1999). Thus, regardless of whether or not

Defendant was actually violating the statute on headlights, Russell “reasonably believe[d]” at the

time of the stop that the difference in brightness was due to a defective headlight, which is a

traffic violation. See United States v. Rosales-Giron, 592 F. App’x 246, 252 (5th Cir. 2014); see

also United States v. Lopez-Valdez, 178 F.3d 282, 289 (5th Cir. 1999); Heien, 574 U.S. at 66.

Thus, the traffic stop was valid, and the firearm will not be suppressed on this ground.




                                                 5
B.     The Inventory of Defendant’s Vehicle Was Valid

       Defendant argues that the officers did not comply with the policy of Highland Park DPS

for inventorying vehicles, and that the inventory was thus invalid. Because the officers’

subjective motives are irrelevant, the Court will not consider any statements by officers that

Defendant argues reveal their intent to conduct an impermissible evidentiary search. See United

States v. McKinnon, 681 F.3d 203, 210 (5th Cir. 2012); (see also ECF No. 68 at 7–8). The

Defendant was arrested, so the officers were required to conduct an inventory.

           1. Involvement of Multiple Officers and Timing of VIR Completion

       Defendant argues that Highland Park DPS policy was not followed because multiple

officers assisted in the inventory and it was not recorded as it was being conducted. (ECF No. 68

at 7–8). Defendant focuses on the following facts. Russell told Whaley that Carter would “do

the inventory,” but Whaley still inventoried the vehicle. (ECF No. 68-1 at 20, 25, 60). After

Whaley finished, Carter stated that she still had to do the inventory. (See id. at 29, 41, 51–57, 59,

70). Carter then recorded the inventory on the Vehicle Inventory Report (“VIR”). (See id. at 35,

38, 62).

       Regarding the involvement of multiple officers, Russell testified that multiple officers

can be involved in conducting an inventory, but only one VIR is required. (See ECF No. 68-1 at

46, 62). This testimony was unrefuted by anyone. The Highland Park DPS policy directs

“department members impounding a vehicle [to] complete a [VIR],” thus contemplating the

involvement of multiple officers, since impounding requires an inventory. (ECF 69-1 at 235)

(emphasis added). The policy does not address how many officials can be involved. Thus, the

involvement of multiple officers in the inventory cannot support a suppression for failure to

comply with Highland Park DPS policy.



                                                 6
       Highland Park DPS policy separates “complet[ing] a VIR” from the actions that must be

“completed at the scene,” like “[p]erform[ing] a thorough inventory of the contents of the

vehicle,” thus implying that the two need not occur simultaneously. (Id.). Russell testified that it

is “standard practice” to complete the VIR “sometime before the tow truck gets there to take the

vehicle.” (ECF No. 68-1 at 30). This testimony was also unrefuted. Thus, the completion of the

VIR after the inventory was conducted satisfied Highland Park DPS policy, and therefore the

firearm cannot be suppressed on this ground.

           2. Determining Whether the Firearm Was Stolen

       Defendant argues that the officers did not follow Highland Park DPS policy when they

checked whether the firearm was stolen. (ECF No. 72 at 9, 68-1 at 108). However, in detailing

the proper storage of “property taken for safekeeping under authority of a law,” the policy

requires that “[g]uns and other items with serial numbers are rechecked for stolen,” thereby

suggesting that standard procedure includes checking a firearm’s status at the scene as well as

when it is stored. (ECF No. 69-3 at 1–2, 5–6) (emphasis added); see also, e.g., United States v.

Shaw, No. 3:12-cr-146-D, 2013 WL 66055, at *2 (N.D. Tex. Jan. 7, 2013), aff’d, 578 F. App’x

363 (5th Cir. 2014) (denying a motion to suppress a firearm where the officer checked whether it

was stolen during the inventory). Thus, officers complied with Highland Park DPS policy by

checking to determine if the firearm was stolen, and therefore the firearm cannot be suppressed

on this ground.




                                                 7
       C. Officers Did Not Need to Confirm Defendant Was a Felon During Inventory

       Defendant’s counsel argued at the November 22, 2019, hearing that officers erred in not

confirming whether Defendant was a felon during the inventory. (See ECF No. 68-1 at 108).

The officers were not required to determine Defendant’s status as a felon during the inventory

for him to be later charged as one. See, e.g., United States v. Jerry, No. 18-cr-00331, 2019 WL

3228847, at *2 (W.D. La. June 18, 2019) (denying a motion to suppress related to a charge of

felon in possession of a firearm where “officers did not know that the defendants were convicted

felons at the time of the car search, but they were in the process of obtaining that information”).

Therefore, the firearm cannot be suppressed on this ground.

       For the foregoing reasons, Defendant’s Motion to Suppress is DENIED.

       SO ORDERED.

       February 18, 2020.


                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE




                                                 8
